

Exhibit 10.3
 


 
EQUITY ONE, INC.
 
Non-Qualified Stock Option Agreement
 
Under the Amended and Restated
2000 Executive Incentive Compensation Plan
 
For
 
[Insert name of Optionee]
 
 
This STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into
effective as of _______ __, 200_, by and between EQUITY ONE, INC., a Maryland
corporation (the “Company”), and ____________________ (the “Optionee”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Amended and Restated 2000 Executive
Incentive Compensation Plan (the “Plan”; capitalized terms not otherwise defined
in this Agreement shall have the meanings given thereto in the Plan) to assist
it and its Subsidiaries in attracting, motivating, retaining and rewarding
high-quality employees, officers, directors and independent contractors;
 
WHEREAS, the Plan authorizes the Board or the Committee to grant Awards,
including Options, to the Plan’s participants; and
 
WHEREAS, the Board or the Committee has determined that it is in the best
interest of the Company to grant the Optionee an Option, on the terms and
subject to the conditions provided in the Plan and this Agreement;
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto (the
“parties”), intending to be legally bound, hereby agree as follows:
 
Section 1. Grant of Option. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants, as of _______ __, 200_ (the “Grant
Date”), to Optionee, an Option to purchase up to _____________ shares of the
Company’s Common Stock, par value $0.01 per share (the “Shares”), at an exercise
price per share equal to $_______. The Option is granted pursuant to the Plan,
which is incorporated herein for all purposes. The Option is a nonqualified
stock option, and not an Incentive Stock Option. The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.
 
1

--------------------------------------------------------------------------------


 
Section 2. Exercise Schedule. [ALTERNATIVE #1 - Except as otherwise provided in
Sections 5 [or 8] of this Agreement, or as otherwise provided in the Plan, the
Option is exercisable in installments as provided below, which shall be
cumulative. To the extent that the Option has become exercisable with respect to
a percentage of Shares as provided below, the Option may thereafter be exercised
by the Optionee, in whole or in part, at any time or from time to time prior to
the expiration of the Option as provided herein. Subject to the acceleration and
termination provisions below, the following table indicates each date (the
“Vesting Date”) upon which the Optionee shall be entitled to exercise the Option
with respect to the percentage of Shares granted as indicated beside the date:
 
 
 
Percentage of Shares
 
 
Vesting Date
 
 
__%
 
______ __, 200_
 
__%
 
______ __, 200_
 
__%
 
______ __, 200_
 
__%
 
______ __, 200_



       Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date.]
 
[ALTERNATIVE #2 - The Option shall vest and become exercisable immediately.
Subject to Section 5, the Option may be exercised by the Optionee, in whole or
in part, at any time or from time to time prior to the expiration of the Option
as provided herein.]
 
Section 3. Method of Exercise. [The vested portion of this Option][This Option]
shall be exercisable in whole or in part by written notice which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Chief Financial Officer of the Company. The written notice
shall be accompanied by payment of the exercise price. This Option shall be
deemed to be exercised after both (a) receipt by the Company of such written
notice accompanied by the exercise price and (b) arrangements that are
satisfactory to the Committee or the Board in its sole discretion have been made
for Optionee’s payment to the Company of the amount that is necessary to be
withheld in accordance with applicable federal, state or local withholding
requirements. No Shares will be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.
 
Section 4. Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of the Optionee: (a)
cash; (b) check; (c) with Shares that have been held by the Optionee for at
least 6 months (or such other Shares as the Company determines will not cause
the Company to recognize for financial accounting purposes a charge for
compensation expense), or (d) such other consideration or in such other manner
as may be determined by the Board or the Committee in its absolute discretion.
 
2

--------------------------------------------------------------------------------


Section 5. Termination of Option.
 
(a)  Unless the Board or Committee shall determine otherwise, in its sole
discretion, or unless any written agreement between the Optionee and the Company
provides to the contrary, any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:
 
(i)  three months after the date on which the Optionee’s employment with the
Company or any of its Subsidiaries is terminated or the Optionee ceases to
perform services for the Company or its Subsidiaries, for any reason other than
by reason of (A) “Cause,” which, solely for purposes of this Agreement, shall
mean the termination of the Optionee’s continued employment or service by reason
of the Optionee’s willful misconduct or gross negligence, (B) a mental or
physical disability (within the meaning of Section 22(e) of the Internal Revenue
Code) of the Optionee as determined by a medical doctor satisfactory to the
Committee or the Board, or (C) death;
 
(ii)  immediately upon the termination of employment or cessation of services of
the Optionee with the Company and its Subsidiaries for Cause;
 
(iii)  [twelve] months after the date on which the Optionee’s employment with
the Company or its Subsidiaries is terminated or the Optionee ceases to perform
services for the Company or its Subsidiaries by reason of a mental or physical
disability (within the meaning of Section 22(e) of the Internal Revenue Code) as
determined by a medical doctor satisfactory to the Committee or the Board; or
 
(iv)  [twelve] months after the date on which the Optionee’s employment with the
Company or its Subsidiaries is terminated or the Optionee ceases to perform
services for the Company or its Subsidiaries by reason of the death of the
Optionee (or three months after the date on which the Optionee shall die if such
death shall occur during the one year period specified in paragraph (iii) of
this Section 5);
 
(b) The Committee or the Board may, in its sole discretion, by giving written
notice (the “cancellation notice”) cancel, effective upon the date of the
consummation of any reorganization, merger, consolidation or other transaction
in which the Company does not survive or the Shares are converted into or
exchanged for securities issued by another entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right, the Option (or portion thereof) that remains
unexercised on such date. Such cancellation notice shall be given a reasonable
period of time prior to the proposed date of such cancellation and may be given
either before or after approval of such corporate transaction.
 
(c) Notwithstanding anything in this Agreement to the contrary, the Option shall
terminate on the tenth anniversary of the Grant Date if not exercised or
otherwise terminated prior to that date.
 
3

--------------------------------------------------------------------------------


Section 6. Transferability. The Option granted hereby is not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and during the lifetime of the Optionee the Option shall be exercisable only by
the Optionee, or the Optionee’s guardian or legal representative. In addition,
the Option shall not be assigned, negotiated, pledged or hypothecated (each a
“transfer”) in any way (whether by operation of law or otherwise), and the
Option shall not be subject to execution, attachment or similar process. Upon
any attempt to transfer the Option, or in the event of any levy upon the Option
by reason of any execution, attachment or similar process contrary to the
provisions hereof, the Option shall immediately become null and void.
 
Section 7. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.
 
Section 8. Acceleration of Exercisability of Option. Notwithstanding anything in
this Agreement to the contrary, the Option shall become exercisable at the
time(s) and in the manner as provided under the terms of any written employment
agreement, offer letter or other similar agreement between the Company and the
Optionee, the terms of which shall govern and control the terms hereof.
 
Section 9. Amendment, Modification and Assignment; Non-Transferability. This
Agreement may only be modified or amended in a writing signed by the parties
hereto. No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Optionee’s rights hereunder) may not be assigned, and the
obligations of Optionee hereunder may not be delegated, in whole or in part. The
rights and obligations created hereunder shall be binding on the Optionee and
his heirs and legal representatives and on the successors and assigns of the
Company.
 
Section 10. Complete Agreement. This Agreement (together with the Plan and those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.
 
Section 11. No Right to (Continued) Employment or Service. Neither the Option
nor this Agreement shall confer, or be construed to confer, upon the Optionee
any right to employment or service, or continued employment or service, with the
Company.
 
Section 12. No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
 
4

--------------------------------------------------------------------------------


Section 13. Severability. If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of the Option hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
Section 14. No Trust or Fund Created. Neither this Agreement nor the grant of
the Option hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company and the
Optionee or any other person. To the extent that the Optionee or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
 
Section 15. Law Governing. This Agreement shall be governed in accordance with
and governed by the internal laws of the State of Florida (without reference to
the conflict of laws rules or principles thereof).
 
Section 16. Effect of the Plan. This Agreement and the Option are subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee or the Board as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee or the Board upon any questions arising under the Plan and this
Agreement.
 
Section 17. Interpretation.  The Optionee accepts the Option subject to all the
terms, provisions and restrictions of this Agreement. The undersigned Optionee
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Board of the Company upon any questions arising under this Agreement or
under the Plan.
 
Section 18. Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof. 
 
Section 19. Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Chief Financial Officer at 1696
N.E. Miami Gardens Drive, North Miami Beach, Florida, 33179, or if the Company
should move its principal office, to such principal office, and, in the case of
the Optionee, to the Optionee’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.
 
5

--------------------------------------------------------------------------------


 
 
Section 20. Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
 
Section 21. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
 


 
[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 


 
 

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
 
                        EQUITY ONE, INC.
 


 
                        By:______________________________
                        Name:
                        Title:
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option, and fully understands all
provisions of the Option.
 
Agreed and Accepted on this
__ day of _______, 200__:
 
OPTIONEE:
 


_________________________________
    [                     ]
 


 
 
 
